United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0647
Issued: June 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 1, 2017 appellant, through counsel, filed a timely appeal from a
November 28, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on August 6, 2016.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 18, 2015 appellant, then a 42-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) for an injury on August 6, 2015. Specifically, she stated that she was
walking up a hill to deliver mail when she heard her back pop, and her knees buckled. Appellant
claimed injury to her lower back and both knees.
In a November 30, 2015 letter, OWCP advised appellant of the evidence needed to
establish her claim. Appellant was asked to provide a detailed description as to how her injury
occurred and whether she had sustained any other injury on or after that date. She was also
asked to provide medical evidence from a qualified physician who diagnosed an injury and
explained with medical rationale how her federal work duties on the date in question caused an
injury. OWCP afforded appellant 30 days to submit such evidence. No further evidence was
received.
By decision dated December 30, 2015, OWCP denied the claim as fact of injury had not
been established. It found that the factual evidence was insufficient to establish that the event(s)
occurred as alleged and there was no medical documentation to support an injury.
On January 8, 2016 OWCP received a request for a telephonic hearing before OWCP’s
Branch of Hearings and Review.
In her December 16, 2015 statement, appellant explained that on August 6, 2015 she was
delivering mail with a full bag of mail on her back. She walked up a hill with the mailbag on her
shoulder and up the stairs to the mailbox to deliver the mail. Appellant attempted to transfer the
mailbag to her other shoulder, due to the weight on her back of approximately 40 to 50 pounds.
While descending the stairs, her left knee gave out. Appellant fell to both knees on the concrete.
As her other hand was on the rail, she did not fall on her face. Appellant managed to sit on the
second to bottom stair. Management was called and she was taken by ambulance to the closest
hospital. Appellant indicated that she could not walk nor lift herself to get in the ambulance.
She left the hospital on crutches. Appellant saw Dr. Joseph Francis Sejud, an emergency
medicine specialist, on August 18, September 22, November 3, and December 4, 2015.
An August 6, 2015 emergency department triage report noted that appellant reported
lower back and right leg pain with sudden onset while working. She was seen for flare up of
chronic low back pain. The emergency room physician noted that appellant was walking uphill
delivering mail and felt “pop” in the right calf. A diagnosis of acute or chronic lower back pain
and right calf strain was provided.
Medical reports from Dr. Sejud dated June 20 and July 18, 2016 were also provided. In
his initial report of June 20, 2016, Dr. Sejud noted that appellant had a prior work-related left
knee injury in 2006 with arthroscopy and permanent work restrictions. He reported that, while
appellant was walking her route on August 6, 2015, going up an incline, she heard a popping
sound in her right knee and began to experience excruciating pain. Appellant reported continued
right knee pain and swelling as well as a sensation of the knee giving out or locking at times.
Dr. Sejud noted that appellant indicated that her permanent workplace accommodations from her
2006 injury were not heeded by her supervisors and that she has not had any imaging of the right

2

knee. He noted that appellant’s medical history was significant for coronary artery disease and
she had a quadruple bypass surgery in March 2016. A provisional diagnosis of right knee sprain
was provided, although Dr. Sejud suspected an internal derangement of the right knee based on
clinical examination. He referred appellant for a magnetic resonance imaging (MRI) scan of the
right knee and released her to modified work. Based on the stated history and commencement of
appellant’s right knee pain with an acute injury, Dr. Sejud opined that appellant was suffering
from a work-related injury.
In a July 18, 2016 report, Dr. Sejud noted that appellant was working with restrictions
and had not yet been able to obtain the MRI scan of her right knee. He indicated that the
working diagnosis was right knee sprain, but believed that her actual pathology was likely more
severe based on her clinical examination findings and symptoms. Dr. Sejud indicated that a
Form CA-17 was completed with work restrictions and requested that appellant obtain an MRI
scan of the right knee.
A telephonic hearing was held on September 13, 2016. Appellant indicated that she had
a previously accepted claim for her back and knees. She also provided a description of the
August 6, 2015 work incident. Appellant testified that she was on her route and was in pain
while walking up a hill to deliver the mail, but delivered the mail. She described the stairs going
up the hill to the address. As she was descending the stairs, appellant felt pain in her back. As
she switched her bag and walked down the stairs, appellant’s knee simultaneously gave out and
she fell to both knees. The only reason she did not fall on her face, was that she had her hand on
the rail. Appellant managed to get to the first stair, but her legs would not straighten. She stated
that management and her union steward were called as well as an ambulance. Appellant
indicated that she was in the hospital for about two hours and was released, on crutches, to see
her family or personal doctor. She testified that she saw her physician approximately five days
later, and thereafter once a month. Appellant stated that the physician’s office was closed in
December and reopened in February, and she continued her treatment. Appellant denied any
additional injuries, following the August 6, 2015 incident. She also stated that she underwent a
stress test on March 31, 2016, which ultimately resulted in an open-heart quadruple bypass.
In clarifying the description of the August 6, 2016 work incident, appellant stated that her
knees were in pain as she was ascending a hill and that her back also hurt. She indicated that
because her back hurt, she switched the mailbag from her left to the right shoulder, but as she
was coming down the stairs, her knees gave out and she fell right to the ground and both knees
hit the concrete.
The hearing representative discussed discrepancies in the evidence and provided
appellant a chance to clarify. Appellant stated that the house was high on the hill where she
delivered the mail. As she was coming down the stairs, she switched the mailbag from one
shoulder to the other and her back popped and her knees buckled simultaneously and she fell to
the floor. Appellant stated that her claim was for a knee injury and that was why an ambulance
was called, as she could not straighten out her legs or walk down the hill. The hearing
representative kept the case open for 30 days to allow appellant to submit additional evidence.
No additional evidence was received into the record.

3

By decision dated November 28, 2016, an OWCP hearing representative affirmed
OWCP’s December 30, 2015 decision. The hearing representative found that there were
unresolved inconsistencies in the evidence of record which cast significant doubt on the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6 An employee may establish
that an injury occurred in the performance of duty as alleged, but fail to establish that the
disability or specific condition for which compensation is being claimed is causally related to the
injury.7
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.8
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden of proof to establish the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

T.H., 59 ECAB 388 (2008).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

4

obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.9
ANALYSIS
The Board finds that appellant has not established fact of injury due to inconsistencies in
the evidence that cast serious doubt as to whether the specific traumatic incident occurred at the
time, place, and in the manner alleged on August 6, 2015.
The Board finds that appellant’s statements are insufficient to establish the claimed
incident due to the conflicting evidence regarding how the claimed injury occurred. On the
traumatic injury claim form, appellant alleged injury to her lower back and both knees. She
stated that she was walking up a hill to deliver mail when she heard her back pop and her left and
right knee buckled. Appellant did not mention being on stairs or falling.
The emergency room records from August 6, 2015 provide a different description of the
alleged incident. The August 6, 2015 emergency department triage report noted that appellant
reported lower back and right leg pain with sudden onset while working. The emergency room
physician noted that appellant was walking uphill while delivering mail and felt “pop” in her
right calf. The diagnosis given was that of an acute or chronic lower back pain and right calf
strain. There was no mention of a knee injury, or a fall on stairs.
In her December 16, 2015 narrative statement, appellant provided yet another description
of the alleged incident. She indicated that on August 6, 2015 she was delivering mail to a
residence with a full bag of mail on her back. Appellant walked up the hill with the mailbag on
her shoulder and up the stairs to the mailbox to deliver the mail. She attempted to transfer the
mailbag to her other shoulder, due to the weight on her back of approximately 40 to 50 pounds
and her left knee gave out while she descended the stairs. Appellant fell to both knees on the
concrete, with her other hand on the rail, so she would not fall on her face. At the hearing, she
maintained that her statement of December 16, 2015 was an accurate description of the injury.
However, appellant did not mention hearing her back pop and stated that only her left knee, not
both knees, gave out. The fall described by appellant on the stairs was not mentioned in either
the CA-1 form or the emergency room records on the date of injury, both of which indicated that
appellant had felt pain while walking up a hill delivering mail.
Dr. Sejud initial evaluation of June 20, 2016 provided another description of injury. He
indicated that appellant was walking on her route on August 6, 2015, going up an incline, when
she heard a popping sound in her right knee and began to experience excruciating pain.
Dr. Sejud’s provisional diagnosis was right knee sprain. He did not mention or state that
appellant was injured coming down stairs, or due to a fall down the stairs with both knees on the
concrete, as appellant claimed in her written statement of December 16, 2015. Dr. Sejud also did
not mention any back pain or a back injury.
The Board notes that these statements and supporting documents show inconsistencies
with regard to appellant’s account of how the claimed injury occurred and events occurring near
9

L.D., Docket No. 16-0199 (issued March 8, 2016); Betty J. Smith, 54 ECAB 174 (2002).

5

the time of the claimed injury. The circumstances of this case, therefore, cast serious doubt upon
the occurrence of an August 6, 2015 incident at the time, place, and in the manner alleged by
appellant. Given the inconsistencies in the evidence regarding how she sustained her injury, the
Board finds that the evidence of record is insufficient to establish a traumatic incident in the
performance of duty on August 6, 2015, as alleged.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an injury in
the performance of duty on August 6, 2016
ORDER
IT IS HEREBY ORDERED THAT the November 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

See Matthew B. Copeland, 6 ECAB 398, 399 (1953) (where the Board found that discrepancies and
inconsistencies in appellant’s statements describing the injury created serious doubts that the injury was sustained in
the performance of duty); see also Mary Joan Coppolino, 43 ECAB 988 (1992).

6

